                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    EARNEST LYNN ROSS                                §
                                                     §
    VS.                                              §                 CIVIL ACTION NO. 4:17cv12
                                                     §                 Consolidated with 4:17cv136
    DIRECTOR, TDCJ-CID                               §

                                       ORDER OF DISMISSAL

           The above-named and numbered civil actions were referred to United States Magistrate

    Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such actions, has been

    presented for consideration. No objections were timely filed. The Court concludes that the findings

    and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

    conclusions of the Court.
.
           It is therefore ORDERED the petitions for writ of habeas corpus are DISMISSED without

    prejudice. It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

          SIGNED this 5th day of November, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
